COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-328-CV
 
 
KEITH
DAVIS                                                                      APPELLANT
 
                                                   V.
 
FIA
CARD SERVICES N.A.                                                       APPELLEE
 
                                               ----------
 
         FROM COUNTY COURT AT LAW
NO. 3 OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
 
                                              ------------
 
On September 22, 2009 and October 7, 2009, we
notified appellant, in accordance with rule of appellate procedure 42.3(c),
that we would dismiss this appeal unless the $175 filing fee was paid.  See Tex. R. App. P. 42.3(c).  Appellant has not paid the $175 filing
fee.  See Tex. R. App. P. 5,
12.1(b).




Because appellant has failed to comply with a
requirement of the rules of appellate procedure and the Texas Supreme Court=s order
of August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs of this appeal, for
which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER
CURIAM
 
PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:  October 29, 2009




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of Tex., Order
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).